Citation Nr: 1510731	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for service-connected asthma as of October 1, 2010. 

2. Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder and generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1988 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2014, the Board denied the Veteran's claim of entitlement to an effective date prior to April 10, 2008 for the grant of a 60 percent rating for asthma and remanded the issue of entitlement to a disability rating in excess of 30 percent for asthma as of October 1, 2010.  The Board also granted entitlement to an initial disability rating of at least 50 percent for major depressive disorder and remanded the issue of entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.  As discussed below, the AOJ substantially complied with the Board's remand instructions in regards to the higher rating claim for major depressive disorder and the Board can proceed to adjudicate that claim.  Stegall v. West, 11 Vet. App. 268 (1998).       

The issue of entitlement to a higher rating for service-connected asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disorder has manifested to occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment, irritability, difficulty concentrating, panic attacks, depressed mood, and decreased interest in activities; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the Veteran's psychiatric disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38
U.S.C.A. §§ 5103, 5103A; 38 C F R. § 3.159(b).

As to the Veteran's claim for a higher rating for major depressive disorder, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's VA treatment records, dated through November 2014, have been associated with the claims file.  The Veteran's pertinent private treatment records were obtained prior to the June 2014 Board remand.  The Veteran was specifically informed in an October 2014 letter that he could identify or submit additional outstanding treatment records, to include private treatment records.  However, the Veteran has not provided VA with an updated authorization form to obtain any outstanding records.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").
  
The Veteran was afforded February 2010 and November 2014 VA examinations for his psychiatric condition.  These examination reports are adequate to determine the severity of the Veteran's psychiatric condition as the examiners conducted appropriate evaluations of the Veteran, reviewed pertinent treatment records, considered the lay contentions, and noted examination findings as to the severity and extent of the Veteran's psychiatric symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

The Board remanded the claim in June 2014 to afford the Veteran a contemporaneous VA examination and to obtain any outstanding pertinent evidence.  As noted above, an adequate November 2014 VA examination report was obtained and the Veteran has not identified any outstanding treatment records.  As such, the Board finds that there has been substantial compliance with the June 2014 remand directives and the Board can proceed with the adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).       

Initial Rating Claim for Psychiatric Condition  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2014).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

By way of background, the RO granted service connection for major depressive disorder and generalized anxiety disorder in May 2010 and assigned a 30 percent disability rating, effective September 14, 2009.  The Veteran disagreed with the assigned rating and appealed the issue to the Board.  The Board, in June 2014, granted a disability rating of at least 50 percent for the entire appeal period and remanded the issue of entitlement to a rating in excess of 50 percent.  After review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a rating in excess of 50 percent for the Veteran's service-connected psychiatric disorder as the Veteran's psychiatric symptoms have not manifested to occupational and social impairment with deficiencies in most areas.     

The Veteran was afforded two VA psychiatric examinations during the course of this appeal.  During his February 2010 VA examination, the Veteran contended that he is depressed, anxious, and has trouble sleeping.  He described decreased motivation in his hobbies and that he feels irritable and angry.  He also stated that he has problems controlling his anger with his co-workers.  The Veteran denied panic attacks, suspiciousness, delusions, hallucinations, and obsessive rituals.  The Veteran denied suicidal or homicidal ideations and it was noted that the Veteran's judgment and memory were intact.  The examiner described the Veteran as oriented to person, place, time and purpose and that his appearance and hygiene were appropriate.  The Veteran's affect was depressed but his speech, thought process, and concentration were noted to be normal.  It was also noted that the Veteran could perform activities of daily living.  After specifically reviewing lay statements from the Veteran, his spouse, and his co-workers, the examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner assigned the Veteran a GAF score of 50 and noted that he understands simple and complex commands and that he is not a danger to himself or others.  

The Veteran was then afforded another VA examination in November 2014.  The Veteran expressed depressed mood, sleep impairment, difficulty thinking and concentrating, panic attacks that occur weekly or less often, mild memory loss, and disturbances of motivation and mood.  The Veteran denied difficulty with activities of daily living and did not endorse suicidal or homicidal ideations.  It was noted that the Veteran was oriented to person, place, time, and situation and that it appeared that his memory abilities were intact.  It was also noted that his thought process was logical and organized and that there was no evidence of delusional thought.  The examiner noted that the Veteran described some severe anxious and depressive symptoms; however, after thorough evaluation of the Veteran, the examiner opined that there was evidence to suggest that the Veteran was "mildly embellishing symptoms."  The examiner diagnosed the Veteran with generalized anxiety disorder and moderate major depressive disorder and assigned the Veteran a GAF score of 59.  Although the Veteran stated that he did not have any friends, the examiner specifically highlighted the Veteran's "meaningful interpersonal relationships" with his mother, brother, spouse, and children.  He also described hobbies that include cooking.  The examiner also found it significant that the Veteran has been able to successfully maintain gainful employment in a supervisory capacity despite irritability and agitation with co-workers as the Veteran was "quite adept at removing himself from agitations."  The examiner concluded that the Veteran was "generally functioning quite well in some areas" and that his psychiatric symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

The Board finds that the February 2010 and November 2014 VA examination reports are highly probative medical evidence that the Veteran's psychiatric conditions do not manifest to the level of occupational and social impairment with deficiencies in most areas.  Specifically, both examiners opined that although the Veteran had anger issues, his psychiatric symptoms result in occupational and social impairment with occasional decrease in work efficiency.  

Medical records reveal ongoing psychiatric treatment but do not indicate that the severity of the Veteran's condition warrants a disability rating in excess of 50 percent.  The Board acknowledges an August 2008 VA treatment record which stated that the Veteran had a "short fuse" and that he had "suicidal thoughts" and violent thoughts but had no intent or plan of hurting himself or others.  The Board notes that May 2009, September 2009, April 2010, August 2010, August 2011, November 2011, April 2012, November 2012, February 2013, May 2013, May 2014, and October 2014 VA treatment records specifically state that the Veteran denied having any current homicidal or suicidal ideations.  The Board further notes that a May 2009 VA treatment record stated that the Veteran had "explosive behavior."  April 2010, August 2010, and November 2011 VA treatment records noted that he had "aggressive" behavior towards others.  However, a May 2014 VA treatment record revealed that the Veteran denied aggressive behaviors towards others.  Moreover, these treatment records revealed that the Veteran was oriented to place, person, and situation, had no delusions or hallucinations, and had good impulse control and judgment.  His GAF scores ranged from 51 to 56.  His GAF scores were consistently 55 in 2008, 2010, 2012, 2013, and 2014.  He had a GAF score of 56 in September 2009 and his GAF scores ranged from 51 to 55 in 2011.  

The Board does not find that the symptoms noted in his VA treatment records manifest to the severity required for a rating in excess of 50 percent.  The Veteran's GAF scores are within the range of moderate symptoms, which is representative of the Veteran's currently assigned 50 percent rating.  Although the Veteran noted "suicidal thoughts" prior to the appeal period in August 2008, the Veteran's VA treatment records dated during the appeal period reveal that he has not consistently endorsed a suicidal or homicidal intent or plan.  Moreover, the treatment records confirm the VA examiners assessment of the Veteran, including that he was fully oriented but had irritable behavior and that he did not have delusions or hallucinations.    

During the appeal, the Veteran submitted lay statements from himself, his wife, and his co-workers.  These statements described that he lost his temper easily at work and at home, that he felt nervous and watchful of his surroundings, and that he had difficulty sleeping.  See June 2008, May 2009, September 2009, October 2009, and November 2009 lay statements from Veteran, spouse, and co-workers.  The Board acknowledges these competent and credible lay statements but do not find that the symptoms described in these statements rise to the level of a 70 percent rating as they do not indicate occupational and social deficiencies in most areas.     

The Board finds that the Veteran's psychiatric symptoms do not more closely approximate a rating in excess of 50 percent.  The Veteran's symptomatology does not include illogical speech, difficulty understanding complex commands, obsessional rituals, spatial disorientation, impaired thought process, near-continuous panic, and neglect of personal hygiene.  Although the Veteran contends that he has difficulty maintaining effective relationships, he described "meaningful interpersonal relationships" with his mother, brother, spouse, and children.  See November 2014 VA examination report.  Despite expressing some violent thoughts, the Veteran has not endorsed specific suicidal or homicidal ideation or plan.  Although the Veteran expressed some conflict with his co-workers, the evidence of record has not revealed that the Veteran had difficulty in adapting to his work setting as he has maintained full-time employment in a supervisor position.  Moreover, as noted above, the examiners specifically reviewed the several lay statements of record and opined that despite his anger issues, the Veteran's psychiatric symptoms did not manifest to the level of occupational and social impairment with deficiencies in most areas.      
  
Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomology is more severe than the 50 percent rating currently assigned.  While the record reveals symptoms to include depressed mood, anxiety and worry, irritability, sleep impairment, and decreased interest in activities, his symptoms are adequately contemplated by a 50 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, have more nearly approximated the criteria of a 50 percent rating and have not manifested to such severity to warrant a finding of 70 percent.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to such degree to warrant a rating in excess of 50 percent.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's psychiatric disability.  The manifestations of the Veteran's service-connected psychiatric disorder include depressed mood, anxiety, disturbance in mood and motivation, panic attacks, and difficulty concentrating and thinking.  These symptoms are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder and referral for consideration of extraschedular rating is not warranted. 
    
The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is gainfully employed.  See November 2014 VA examination report.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder and generalized anxiety disorder is denied. 


REMAND

The issue of entitlement to a rating in excess of 30 percent for service-connected asthma as of October 1, 2010 was remanded by the Board in June 2014 for an adequate contemporaneous VA examination.  A VA examination was obtained in November 2014.  However, the Board finds that the examination report requires further clarification.  The examination report indicates that a November 2014 pulmonary function test was performed, however, the FVC and FEV-1 appear inconsistent with the reported FEV-1/FVC.  The November 2014 pulmonary function test was summarized in the examination report but the pulmonary function test report is not associated with the claims file.  Moreover, the Board notes that the Veteran reported monthly doctor visits for injections of Xolair.  Thus, upon remand, the Veteran should be afforded a VA examination for his asthma.  The examiner should perform a contemporaneous pulmonary function test and discuss whether the Veteran's reported monthly doctor visits for injections of Xolair constitute monthly visits to a physician for required care of exacerbations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding records of VA treatment dated since November 2014, to specifically include the November 2014 pulmonary function test report.  If any records are unavailable, document the unavailability within the claims file.  

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records from Dr. Silver, Vidant ER in Tarboro since January 2013, Allergy and Asthma Specialty Group since September 2010, and Vidant Multispecialty Clinic since March 2013.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his asthma.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA respiratory examination.  The claims file must be made available to and reviewed by the examiner.  The examiner should perform appropriate tests and report pertinent findings.  

The examiner should determine the nature, extent, and severity of his asthma symptoms, to specifically include results from his pulmonary function test.  The examiner should review the claims file and discuss whether the Veteran's reported monthly doctor visits for injections of Xolair constitute monthly visits to a physician for required care of exacerbations.  A thorough explanation for the conclusions reached should be set forth. 

5.  Then readjudicate the appeal, if the benefit sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


